                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

COREY MARQUEE ADAMS (#357624)
                                                         CIVIL ACTION
VERSUS
                                                         NO.     18-191-JWD-RLB
LOUISIANA DEPT. OF CORR., ET AL.

                                          OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated April 22, 2019, to which no opposition was

filed;

         IT IS ORDERED that Motion for Partial Summary Judgment filed by Joel Williams,

Herman Holmes, Carol Gilcrease, Marcia Booker (R. Doc. 81) is denied, and this matter is

referred back to the Magistrate Judge for further proceedings.

         Signed in Baton Rouge, Louisiana, on May 30, 2019.


                                                S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
